ILLINOIS OFFICIAL REPORTS
                                           Appellate Court




                           In re Adoption of H.B., 2012 IL App (4th) 120459




Appellate Court               In re: the Adoption of H.B., a Minor, GINA MARIE SHREVE,
Caption                       Petitioner-Appellant, v. AMY JO GILLEN, SAMUEL DOUGLAS
                              BAKER, UNKNOWN FATHER, and ALL WHOM IT MAY
                              CONCERN, Respondents-Appellees.



District & No.                Fourth District
                              Docket No. 4-12-0459


Argued                        September 5, 2012
Filed                         September 27, 2012


Held                          An adoption petition filed by a child’s paternal aunt alleging that the
(Note: This syllabus          child’s mother was unfit was properly dismissed with prejudice on the
constitutes no part of        ground that respondent mother was fit, since respondent did not intend to
the opinion of the court      forego her parental rights or desert her child and she was not habitually
but has been prepared         addicted to drugs, and the cause was remanded for the entry of an order
by the Reporter of            establishing permanency for the existing arrangement under which the
Decisions for the             child was in the temporary custody of petitioner and petitioner’s mother,
convenience of the            including visitation and contact for respondent, and support, if
reader.)
                              appropriate.


Decision Under                Appeal from the Circuit Court of Champaign County, No. 11-AD-61; the
Review                        Hon. Arnold F. Blockman, Judge, presiding.



Judgment                      Affirmed and remanded with directions.
Counsel on                 Ellyn J. Bullock (argued), of Law Office of Ellyn J. Bullock, LLC, of
Appeal                     Champaign, for appellant.

                           Anthony A. Bruno (argued), of Bruno Law Offices, of Urbana, for
                           appellee Amy Jo Gillen.


Panel                      JUSTICE COOK delivered the judgment of the court, with opinion.
                           Justices Appleton and Knecht concurred in the judgment and opinion.




                                             OPINION

¶1          On July 19, 2011, petitioner, Gina Marie Shreve, filed a petition for adoption of H.B.,
        alleging, in part, respondent mother was unfit. The trial court conducted a fitness hearing in
        February 2012 and dismissed petitioner’s petition with prejudice as to respondent mother.
        Petitioner appeals, alleging the trial court’s determination respondent is fit was against the
        manifest weight of the evidence. We affirm and remand with directions.

¶2                                        I. BACKGROUND
¶3           Respondent, Amy Jo Gillen, is the mother of H.B., a girl. Respondent, Samuel Douglas
        Baker, is the father. Karen Baker is Samuel’s mother and also the mother of petitioner, Gina
        Marie Shreve. In July 2011, petitioner filed a petition for adoption of H.B. (born September
        25, 2001). The petitioner is H.B.’s paternal aunt, who has had temporary joint custody of
        H.B. along with petitioner’s mother, Karen Baker, H.B.’s paternal grandmother, since
        September 2005. The petition alleged H.B.’s birth mother, Amy Jo Gillen (respondent), was
        unfit because she (1) abandoned the child (750 ILCS 50/1(D)(a) (West 2010)); (2) failed to
        maintain a reasonable degree of interest, concern, or responsibility as to the child’s welfare
        (750 ILCS 50/1(D)(b) (West 2010)); (3) deserted the child for more than three months next
        preceding the filing of the adoption petition (750 ILCS 50/1(D)(c) (West 2010)); (4)
        substantially neglected the child (750 ILCS 50/1(D)(d) (West 2010)); (5) is depraved by
        reasons of conviction of three felonies, one of which was within the last five years (750 ILCS
        50/1(D)(i) (West 2010)); (6) has been addicted to drugs, not prescribed by a physician, for
        at least one year immediately prior to the filing of the adoption petition (750 ILCS 50/1(D)(k)
        (West 2010)); and (7) manifested an intent to forego her parental rights (750 ILCS
        50/1(D)(n) (West 2010)). Although he is not a party to this appeal, the petition also alleged
        respondent father, Samuel Douglas Baker (Samuel), was expected to consent to the adoption
        of H.B., or alternatively, he or any unknown father would be found unfit. In October 2011,
        the trial court terminated the parental rights of Samuel and any unknown father. Respondent
        contested the adoption and the court appointed an attorney to represent her. Petitioner filed

                                                 -2-
     an amended petition for adoption which dropped the allegations of unfitness for
     abandonment and substantial neglect, but proceeded on the five remaining grounds.
¶4       In February 2012, the trial court conducted the fitness hearing and the following evidence
     was presented. In April 2003, respondent and Samuel entered into a joint parenting
     agreement. Under the agreement, Samuel had custody of H.B.; however, H.B. resided with
     respondent from June 2003 until May 2004.
¶5       On August 4, 2004, H.B.’s paternal grandmother, Karen Baker (Karen), was granted
     temporary emergency custody of H.B. in Champaign County case No. 03-F-193, following
     the arrest and incarceration of respondent and Samuel for felony drug charges. On June 3,
     2005, due to Karen’s potentially serious health issues, petitioner (Karen’s daughter) was
     appointed temporary joint custodian of H.B. Respondent testified she did not receive notice
     of this modification until after it was filed. She did not file any objections or contest the
     order; however, she asked the officers at the Indiana jail where she was confined what she
     could do to respond and was told they did not take anyone to court for out-of-state things
     such as this (the court allowed this statement for the limited purpose of showing her state of
     mind). In May 2006, petitioner moved to Illinois to help Karen with H.B., living with them
     until September 2008, at which point she moved to Champaign until November 2009, while
     continuing to share custody of H.B. In November 2009, petitioner bought a house in
     Monticello, Illinois, and H.B. moved in with her permanently.
¶6       Respondent admitted she smoked cannabis and did cocaine and ecstasy while pregnant
     with H.B.; however, once she found out she was pregnant (approximately 2 1/2 months into
     the pregnancy) she stopped doing drugs. Respondent stipulated to the following convictions:
     unlawful possession of a controlled substance in 2001 (an Illinois felony); possession of
     cannabis in 2004 (an Indiana misdemeanor); maintaining a common nuisance
     (methamphetamine) and possession of methamphetamine in 2004 (both Indiana felonies);
     unlawful possession of cannabis in 2008 (an Indiana misdemeanor); and maintaining a
     common nuisance (cannabis) and possession of cannabis with a prior conviction within five
     years in 2009 (both Indiana felonies). She was sentenced to one year of house arrest and one
     year and six months of probation on the 2009 convictions. In 2010, while on house arrest,
     respondent participated in an intensive outpatient drug rehabilitation program. She admitted
     relapsing and violating her probation in 2011 after testing positive for cocaine and cannabis.
     Respondent testified she smoked cannabis, but stated the cocaine must have been in the
     cannabis because she only smoked cannabis. For the last seven months, respondent had been
     attending weekly Alcoholics Anonymous (AA) and Narcotics Anonymous (NA) meetings
     which have helped her stay clean.
¶7       In 2004, respondent was incarcerated for eight months in Tippecanoe County, Indiana.
     She was released from jail to a residential drug rehabilitation center in Terre Haute, Indiana,
     where she resided from January through June 2005. Respondent testified the program was
     a 90-day program; however, she felt she needed to continue in the program for another
     month, so she stayed longer.
¶8       While at the rehabilitation center, Karen brought H.B. to visit her twice and respondent’s
     mother brought H.B. to visit her once. Respondent also visited with H.B. at her mother’s


                                              -3-
       house approximately three times while in the rehabilitation center on weekend passes.
       Respondent sent H.B. an Easter card to Karen’s address in March 2005. Other than the 2005
       Easter card, respondent has not sent H.B. any other cards, letters, or gifts. However, she did
       bring a blanket for H.B. the last time respondent went to Karen’s house. Following her
       release from the rehabilitation center, respondent continued to visit H.B. at respondent’s
       mother’s house once or twice per month and she called H.B. two to three times per month.
       She admitted she has not provided any financial support or items of necessity for H.B. with
       the exception of approximately 11 outfits for when H.B. would visit respondent’s mother’s
       house. Respondent admitted it was wrong not to provide support but testified she did not
       have any extra money, and the money she was getting from unemployment was being used
       to support herself and her son.
¶9          According to respondent, this weekend visitation schedule continued until early 2007,
       when Karen informed respondent she could no longer have H.B. on the weekends, and if she
       wanted to see H.B., respondent would have to go to Karen’s; Karen denied telling respondent
       this. In 2007 or early 2008, respondent tried calling H.B. one to two times per month, many
       of which went unreturned. Respondent lived in Indiana and testified it is too far to drive to
       Karen’s without knowing whether she would be able to see H.B. Respondent’s mother,
       Carmen Makemson, also testified at first she would call Karen and Karen would accept her
       calls, but later she would call and leave messages but no one would return her calls.
       Respondent’s sister, Kari Roberts, testified she tried to call H.B. at Karen’s house numerous
       times over the years but her phone calls went unreturned. Finally, around H.B.’s birthday in
       2009, Kari texted Karen’s cell phone with the following message, “If I don’t hear from
       [H.B.] within the next 24 hours, then I’m going to report her missing.” H.B. called Kari back
       the next day.
¶ 10        Over the summer of 2008 or 2009, respondent visited H.B. at Karen’s home twice,
       attended one of H.B.’s horseback riding lessons, and met H.B. and petitioner at a gas station
       for a short visit on a fourth occasion. The last visit occurred in April 2009. Neither petitioner
       nor Karen informed respondent H.B. was living with petitioner; respondent figured this out
       on her own in either 2008 or 2009, at which time she began calling petitioner’s phone to
       speak with H.B. Respondent was able to speak with H.B. approximately five times per year.
       On five or six occasions when respondent called, petitioner hung up on her. Carmen
       (respondent’s mother) also testified petitioner hung up on her twice: the first time she hung
       up immediately and the second time she told her she would have H.B. call her back and then
       hung up.
¶ 11        Jeffrey Goble, the father of respondent’s son, a year older than H.B., testified he
       overheard three phone calls between respondent and Karen and respondent and petitioner
       because the phone was on speaker. The first conversation was in 2005 or 2006. During this
       call, Karen told respondent she could see H.B., so Goble drove respondent to Karen’s house;
       however, when they arrived, no one was home and no one would answer the phone. The
       second call took place approximately four months later and Karen told respondent H.B.
       “didn’t need to be around her.” The third conversation took place in 2009 between
       respondent and petitioner. During this call, Goble heard whom he believed to be petitioner
       tell respondent she would never see H.B. again.

                                                 -4-
¶ 12       On September 23, 2009, respondent called to speak with H.B. to wish her a happy
       birthday and to see if she could see her on her birthday; she was able to speak with H.B.
       However, after speaking with H.B., petitioner told her H.B. did not want to see her anymore
       and not to call anymore. Respondent has not tried to call or contact H.B. since she was told
       not to call by petitioner; she also has not sent H.B. any letters, gifts, or cards.
¶ 13       Petitioner denied telling respondent she could not see H.B. anymore and not to call
       anymore during the September 23, 2009, telephone call. Rather, she testified she told
       respondent she could not see H.B. on her birthday because they had plans, but if she wanted
       to see H.B. and H.B. wanted to see respondent, petitioner would make it work on another
       day. Petitioner admitted the phone call got “ugly” and she hung up on respondent. Petitioner
       has not taken any proactive efforts to contact respondent and make visitation arrangements
       or to allow respondent’s family to see H.B. Further, she testified she did not encourage H.B.
       to see respondent but she did coordinate two visits. Petitioner never included respondent in
       holiday plans with H.B., nor did she invite her to any of H.B.’s sports activities. When
       respondent left messages for H.B., petitioner testified she would give the messages to H.B.,
       but from the age of eight petitioner left it up to H.B. whether to see respondent or return her
       calls. Petitioner admitted she has hung up the phone on respondent in the past.
¶ 14       After hearing all the evidence, the trial court found respondent fit and dismissed the
       amended petition for adoption. This appeal followed.

¶ 15                                       II. ANALYSIS
¶ 16       Petitioner appeals the trial court’s finding she failed to prove respondent unfit by clear
       and convincing evidence. Specifically, petitioner argues the court erred in (1) finding
       respondent did not intend to forego her parental rights because it (a) looked at impediments
       occurring outside the 12-month period allowed by statute, (b) considered impediments not
       expressly listed in the statute’s plain language, and (c) considered respondent’s subjective
       intent to excuse her failure to contact or communicate with H.B. in violation of the statute;
       (2) looking at impediments occurring outside the 3-month period allowed by statute to
       excuse respondent’s unfitness for desertion; (3) finding respondent has maintained a
       reasonable degree of interest, concern, and responsibility in H.B.; and (4) finding respondent
       was not habitually addicted to drugs. We disagree and affirm.

¶ 17                                   A. Standard of Review
¶ 18        Termination of parental rights is a serious matter, and those petitioning for adoption must
       prove a parent’s unfitness by clear and convincing evidence. In re Adoption of L.T.M., 214
       Ill. 2d 60, 67-68, 824 N.E.2d 221, 226 (2005). Issues pertaining to the interpretation and
       application of the Illinois Adoption Act (Act) (750 ILCS 50/1 et seq. (West 2010)) are
       reviewed de novo. Douglas R.S. v. Jennifer A.S., 2012 IL App (5th) 110321, ¶ 4, 968 N.E.2d
       201. The trial court’s factual findings regarding respondent’s fitness and credibility
       assessments are reviewed under the manifest weight of the evidence standard and will be
       reversed only where the opposite conclusion is clearly apparent. In re M.R., 393 Ill. App. 3d
       609, 613, 912 N.E.2d 337, 342 (2009).

                                                 -5-
¶ 19                           B. Intent To Forego Parental Rights
¶ 20       Defendant first argues the trial court erred in finding respondent did not intend to forego
       her parental rights because it (a) looked at impediments occurring outside the 12-month
       period allowed by statute, (b) considered impediments not expressly listed in the statute’s
       plain language, and (c) considered respondent’s subjective intent to excuse her failure to
       contact or communicate with H.B. in violation of the statute.

¶ 21                                 1. Twelve-Month Time Period
¶ 22        Section 1(D)(n) of the Act provides for a finding of unfitness where there is evidence a
       parent intends to forego his or her parental rights “as manifested by his or her failure for a
       period of 12 months: (i) to visit the child, (ii) to communicate with the child or agency,
       although able to do so and not prevented from doing so by an agency or by court order, or
       (iii) to maintain contact with or plan for the future of the child, although physically able to
       do so.” (Emphasis added.) 750 ILCS 50/1(D)(n) (West 2010).
¶ 23        While not all of the unfitness grounds enumerated in the Act have statutorily set time
       frames, those that do are further qualified by the express language of section 20a providing,
       “It is in the best interests of persons to be adopted that this Act be construed and interpreted
       so as not to result in extending time limits beyond those set forth herein.” (Emphasis added.)
       750 ILCS 50/20a (West 2010). Our supreme court has opined, “The varying presence and
       absence of time periods in the provisions under section 1(D) demonstrates to us that the
       legislature believed that, for purposes of establishing certain allegations of unfitness, a
       parent’s conduct during a specified period of time would be relevant.” In re D.L., 191 Ill. 2d
       1, 11, 727 N.E.2d 990, 995 (2000).
¶ 24        After the close of the fitness hearing in this case, but approximately two weeks before
       the trial court issued its order, the Fifth District Appellate Court issued an opinion
       interpreting section 1(D)(n) of the Act. See Douglas R.S., 2012 IL App (5th) 110321, ¶ 7,
       968 N.E.2d 201. In Douglas R.S., the mother and her new husband filed a petition to adopt
       the minor child in January 2009, alleging the child’s father had not communicated with the
       child since December 15, 2005, thus indicating his intent to forego his parental rights under
       section 1(D)(n) of the Act. Id. ¶ 3. The father wanted to present evidence during the fitness
       hearing to explain his reasons for failing to communicate with his minor child. Id. However,
       all the evidence introduced by the father to explain impediments to his communication with
       the minor child occurred prior to December 15, 2005. Id. The court found our supreme
       court’s In re D.L. decision instructive. The D.L. court held, pursuant to section 1(D)(m) of
       the Act, only evidence of a parent’s conduct during the 12 months following adjudication of
       neglect could be considered at the fitness hearing; however, evidence outside of the 12-
       month statutory period could be considered at the best-interests hearing. Id. ¶ 7. The Douglas
       R.S. court agreed, finding as follows:
             “[A]s the Illinois Supreme Court noted in In re D.L., the varying presence and absence
            of time periods in the provisions contained under section 1(D) demonstrate that the
            legislature believed that, for purposes of establishing certain allegations of unfitness, a

                                                 -6-
           parent’s conduct in a specified period of time is relevant. [Citation.] The legislature
           emphasized that intent by enacting section 20a, specifically directing that the language
           should not be construed so as to result in extending the time limits beyond those set forth
           in the Adoption Act.” Douglas R.S., 2012 IL App (5th) 110321, ¶ 7, 968 N.E.2d 201.
       Thus, in its de novo review, the court held only evidence occurring in the 12 months
       following the father’s last communication with the child, i.e., December 15, 2005, could be
       introduced to excuse his failure to communicate with the child. Id.
¶ 25       We note petitioner asserts in her brief Douglas R.S. is controlling, but in the same
       paragraph argues since respondent has not had contact with H.B. since September 2009,
       more than 12 months prior to petitioner filing the July 2011 adoption petition, this should
       end our inquiry. Petitioner cannot have it both ways–either Douglas R.S. controls and the
       appropriate 12-month period is September 23, 2009, through September 22, 2010, or it does
       not control and the proper time period is July 20, 2010, through July 19, 2011. We agree with
       the Douglas R.S. decision and conclude the former dates control. Thus, in order to rebut a
       finding of unfitness for intent to forego parental rights, any evidence submitted explaining
       why the parent has had no contact with the child must have occurred within the 12 months
       following the parent’s last contact with the child. See Douglas R.S., 2012 IL App (5th)
       110321, ¶ 7, 968 N.E.2d 201 (“The language [of section 1(D)(n)] clearly establishes a 12-
       month period for a parent failing to communicate with or keep in contact with the child. The
       12-month line of demarcation begins with the date of the last visit or communication
       between the parent and the child.”). This 12-month line of demarcation begins with the
       parent’s last contact or communication with the child because any impediments preventing
       future contact must have necessarily occurred during or after the last contact or
       communication with the child. In this case, the relevant period of review is September 23,
       2009, through September 22, 2010.
¶ 26       To the extent the trial court considered evidence occurring prior to September 23, 2009,
       the court erred. However, for reasons discussed below, the court’s determination respondent
       did not intend to forego her parental rights was not manifestly erroneous.

¶ 27                    2. Non-Agency and Non-Court-Ordered Impediments
¶ 28        Petitioner next contends the trial court erred by considering impediments not expressly
       listed in the statute’s plain language to excuse respondent’s failure to communicate with H.B.
       Specifically, petitioner contends, “The statute expressly states that a birth parent’s failure to
       communicate with a child may be excused only if the parent was ‘prevented from doing so
       by an agency or by court order.’ ” We disagree.
¶ 29        The language at issue in section 1(D)(n) is as follows: “Evidence of intent to forego his
       or her parental rights *** as manifested by his or her failure for a period of 12 months ***
       to communicate with the child or agency, although able to do so and not prevented from
       doing so by an agency or by court order ***.” (Emphasis added.) 750 ILCS 50/1(D)(n)
       (West 2010). Contrary to petitioner’s contention, we do not read the statute to mean only
       obstacles placed in a parent’s way by an agency or court order will excuse a parent’s failure
       to communicate with her child. Had the legislature intended the statute to be construed in

                                                 -7-
       such a manner, it would not have included the preceding, qualifying phrase, “although able
       to do so.” Thus, it was not error for the trial court to consider impediments caused by
       petitioner within the relevant 12-month period.

¶ 30           3. The Trial Court’s Determination Was Based on Objective Factors
¶ 31       Petitioner next asserts the trial court erred as a matter of law by ignoring the statute’s
       plain language and considering the subjective intent of respondent to excuse her failure to
       contact or communicate with H.B.
¶ 32       Section 1(D)(n) further provides as follows:
           “In the absence of evidence to the contrary, the ability to visit, communicate, maintain
           contact, pay expenses and plan for the future shall be presumed. The subjective intent of
           the parent, whether expressed or otherwise, unsupported by evidence of the foregoing
           parental acts manifesting that intent, shall not preclude a determination that the parent
           has intended to forego his or her parental rights.” (Emphasis added.) 750 ILCS
           5/1(D)(n) (West 2010).
¶ 33       Specifically, petitioner argues the trial court, in its memorandum and order, erroneously
       labeled the impediments created by petitioner as objective, when they are actually highly
       subjective. We disagree.
¶ 34       In its written order, the trial court expressly states, “This section involves an objective
       determination as to whether a parent maintained meaningful contact with a child and created
       a presumption that, unless contrary evidence is introduced, a parent had the ability to visit
       or communicate with his or her child.” In finding petitioner failed to prove respondent
       intended to forego her parental rights under section 1(D)(n) of the Act by clear and
       convincing evidence, the trial court opined as follows:
                “The ground is also a very close call. The Petitioner’s obvious argument is that if we
           get rid of all subjective factors in determining intent, looked at objectively there has been
           no visitation or any form of contact by Respondent with the minor child for the last year
           prior to filing the petition so there is an objective intent on the Respondent’s part to
           forego parental rights.
                The Court does not agree. Even looked at solely from a[n] objective standpoint the
           burden is still on Petitioner to prove an intent to forego parental rights by the birth
           mother for the last year. Even if the Court disregards or ignores the purely subjective
           issues such as lack of transportation, family issues, stability issues, financial issues, the
           Court cannot ignore, even in an objective intent analysis, the obstacles and barriers that
           have been placed in Respondent’s way by Petitioner’s actions as discussed in detail
           above. Hence, in analyzing objective intent, those objective barriers must also enter into
           the equa[t]ion. The Petitioner still has the burden of proving intent to forego all parental
           rights by clear and convincing evidence. She has failed to do so under all the unique facts
           of the case.”
¶ 35       As discussed previously, the relevant 12-month period for consideration is not the 12
       months directly preceding the adoption application, but rather it is the 12-month period


                                                 -8-
       following the respondent’s final contact or communication with the child. See Douglas R.S.,
       2012 IL App (5th) 110321, ¶ 7, 968 N.E.2d 201. Thus, it was proper for the court to consider
       testimony regarding the content of the September 23, 2009, telephone conversation in which,
       according to respondent’s testimony, she was told not to call anymore and that her daughter
       did not want to see her anymore because this incident occurred within the 12 months
       following respondent’s last contact with H.B. While petitioner’s testimony disputes she ever
       told respondent to stop calling or she could no longer see H.B., the trial court is in the best
       position to address the credibility of witnesses. See M.R., 393 Ill. App. 3d at 613, 912 N.E.2d
       at 342. Additionally, it was appropriate for the court to consider petitioner, by her own
       admission, left the decision of whether to have contact with respondent up to H.B., a young
       child who has lived with petitioner since 2006. Contrary to petitioner’s argument, these are
       objective impediments caused by petitioner rather than respondent. Based on these two
       impediments occurring within the appropriate 12-month period, petitioner failed to prove
       respondent intended to forego her parental rights by clear and convincing evidence. As such,
       the trial court’s determination respondent did not intend to forego her parental rights was not
       manifestly erroneous.

¶ 36                                          C. Desertion
¶ 37        Petitioner next asserts the trial court erred by considering alleged impediments which
       occurred outside of the “3 months next preceding the commencement of the Adoption
       proceeding” to excuse respondent’s unfitness for desertion. See 750 ILCS 50/1(D)(c) (West
       2010). In other words, petitioner contends the court should not have looked at any evidence
       prior to April 20, 2011, to determine whether respondent intended to permanently forego
       custody of H.B. We disagree.
¶ 38        Section 1(D)(c) provides for a finding of unfitness where the parent deserts the child “for
       more than 3 months next preceding the commencement of the Adoption proceeding.”
       (Emphasis added.) 750 ILCS 50/1(D)(c) (West 2010). “Desertion connotes conduct which
       indicates an intention to permanently terminate custody over the child while not relinquishing
       all parental rights.” In re R.B.W., 192 Ill. App. 3d 477, 500, 548 N.E.2d 1085, 1100 (1989);
       see also Thorpe v. Thorpe, 48 Ill. App. 2d 455, 460, 198 N.E.2d 743, 746 (1964) (desertion
       requires a parent’s subjective intent to do so); see also In re Overton, 21 Ill. App. 3d 1014,
       1018, 316 N.E.2d 201, 204 (1974) (“In consideration of the question of desertion, primary
       consideration must be given to the intent of the parent. [Citations.] The mere fact of physical
       separation does not necessarily constitute desertion.”). Thus, the subjective intent of
       respondent is a proper consideration.
¶ 39        In this case, no record evidence supports a finding respondent intended to permanently
       forego custody of H.B. Respondent voluntarily gave Karen emergency temporary custody
       in 2004 because she was incarcerated. After her release from prison, respondent entered a
       drug rehabilitation facility until May 2005. From 2005 to 2007, respondent visited H.B. on
       a fairly regular basis and called her approximately three times per month. Sometime in 2007
       or early 2008, the calls dwindled down to one or two per month because many of her calls
       went unreturned. Neither petitioner nor Karen notified respondent H.B. had moved in with


                                                 -9-
       petitioner. This was a fact respondent finally figured out on her own, at which point she
       began calling petitioner’s phone. It was not until the September 23, 2009, telephone
       conversation in which petitioner told her not to call anymore and H.B. did not want to see
       her that respondent finally got discouraged and stopped trying to contact H.B. While
       respondent has not proactively attempted to regain custody of H.B., this is not proof by clear
       and convincing evidence she intends to permanently relinquish custody. Thus, the court’s
       determination respondent did not intend to desert H.B. was not against the manifest weight
       of the evidence.

¶ 40   D. Failure To Maintain a Reasonable Degree of Interest, Concern, or Responsibility
¶ 41       Petitioner next contends the trial court erred in holding petitioner failed to prove, by clear
       and convincing evidence, respondent failed to maintain a reasonable degree of interest,
       concern, or responsibility as to H.B.’s welfare. We disagree.
¶ 42       In determining whether a parent has failed to maintain a reasonable degree of interest,
       concern, or responsibility as to a child’s welfare, the court must “examine the parent’s
       conduct concerning the child in the context of the circumstances in which that conduct
       occurred.” Ir re Adoption of Syck, 138 Ill. 2d 255, 278, 562 N.E.2d 174, 185 (1990). In
       making its decision, a court may consider the parent’s difficulty in obtaining transportation
       to the child’s residence, the parent’s poverty, the actions or statements of others hindering
       or discouraging visitation, “and whether the parent’s failure to visit the child was motivated
       by a need to cope with other aspects of his or her life or by true indifference to, and lack of
       concern for, the child.” Syck, 138 Ill. 2d at 278-79, 562 N.E.2d at 185; In re K.B., 314 Ill.
       App. 3d 739, 753, 732 N.E.2d 1198, 1209-10 (2000). The court must “ ‘examine the parent’s
       efforts to communicate with and show interest in the child, not the success of those efforts.’ ”
       L.T.M., 214 Ill. 2d at 68, 824 N.E.2d at 226 (quoting Syck, 138 Ill. 2d at 279, 562 N.E.2d at
       185).
¶ 43       In asserting the trial court’s decision was against the manifest weight of the evidence,
       petitioner argues (1) respondent’s visitation was not reasonable and was sporadic at best; (2)
       the trial court omitted weighing respondent’s drug use as a factor in failing to maintain
       interest and concern over H.B.; (3) visitation was never impractical, but if it was, respondent
       should have sent letters, cards, or gifts; and (4) respondent failed to maintain a legal interest
       in H.B. because she did not attend the temporary custody hearings or attempt to regain
       custody of H.B.
¶ 44       The trial court noted it had real concerns about the actions of petitioner that provided
       substantial impediments to visitation. The court opined, “The major problems with visitation
       by Respondent seem to have started when the child began living with Petitioner.” These
       problems included petitioner (1) hanging up on respondent at least five times, (2) telling
       respondent she could not see H.B. again and not to call anymore, and (3) allowing H.B., an
       eight-year-old child, to make her own decision on whether she wanted to see her mother. The
       court summarized its position on this issue as follows:
                “The bottom line is that circumstances surrounding the acquiring of temporary
           custody by Petitioner in the F [Family] case, the failure of Petitioner to tell the

                                                 -10-
           Respondent where the child was living, the decision to let the child decide whether she
           wanted visitation with her mother, and the obvious hostility of Petitioner towards
           Respondent has to be weighed against the obvious failure of the Petitioner to have
           contact with the child since September of 2009, a period of 2 1/2 years. Indeed, the
           mother could have filed a petition, pro se [or] otherwise, for visitation in the pending and
           non-final F case, she could have continued to request visitation from Petitioner, and she
           certainly could have sent cards, letters or gifts to the child at the Petitioner’s address. She
           certainly knew by September of 2009 that the child was living with Petitioner. Instead
           she did absolutely nothing until the adoption petition was filed and she was appointed
           counsel by the Court.
               *** It is certainly sad, but somewhat understandable from a subjective perspective,
           that she did nothing. The Petitioner had constantly hung up on her, had told her she
           would never see her child again, and had told her the child did not want to visit with her.
           In addition, she had been living in Indiana, could not afford a retainer for an attorney in
           light of her economic circumstances, and was certainly cognizant of the fact that
           Petitioner worked for a local law office.”
¶ 45       We noted above the scope of our review is whether a trial court’s factual determinations
       were clearly against the manifest weight of the evidence. In this case, the trial court provided
       a thoughtful, 26-page memorandum opinion with its order, of which nearly 9 pages pertain
       directly to this ground of unfitness. We have reviewed the evidence presented during the
       two-day fitness hearing and find the court’s written memorandum accurately represents and
       fairly weighs all of the evidence presented. Although the evidence is closely balanced on this
       issue, as the court acknowledged, it is not clearly evident respondent failed to maintain a
       reasonable degree of interest, concern, or responsibility as to H.B.’s welfare. As such, we
       affirm the court’s judgment on this ground.

¶ 46                                E. Habitual Addiction to Drugs
¶ 47       Last, petitioner asserts the trial court’s finding respondent was not habitually addicted to
       drugs was against the manifest weight of the evidence. We disagree.
¶ 48       Under the Act, “[h]abitual drunkenness or addiction to drugs, other than those prescribed
       by a physician, for at least one year immediately prior to the commencement of the unfitness
       proceeding” is a ground for unfitness. 750 ILCS 50/1(D)(k) (West 2010). A habitual
       addiction to drugs “means the inability or unwillingness to refrain from the use of drugs
       where frequent indulgence has caused an habitual craving, manifested by an ongoing pattern
       of drug use. *** [E]vidence of indulgence without intermission is not necessary to prove
       addiction. It is sufficient to show that a person has demonstrated an inability to control his
       or her habitual craving.” In re Precious W., 333 Ill. App. 3d 893, 899, 776 N.E.2d 794, 799
       (2002).
¶ 49       In this case, it is undisputed respondent was convicted of drug possession offenses in
       2001, 2004, 2008, and 2009, and in July 2011 a petition to revoke her probation was filed
       after she tested positive for cannabinoids and cocaine in June. Respondent participated in an
       inpatient drug rehabilitation program in 2005, and an outpatient program several years later.

                                                  -11-
       While the trial court questioned respondent’s credibility on the length of time she has
       remained sober (she testified she remained clean for five years with the exception of two
       occasions), it found respondent was an intermittent drug user rather than a habitual drug
       addict. Respondent’s mother and sister testified she has looked good and healthy for the past
       several years and neither had observed her using illegal drugs. Respondent testified she
       regularly attends AA and NA meetings and has been clean since her June 2011 relapse.
¶ 50       The trial court noted, “The record does not come close to establishing an ‘habitual
       addiction to drugs.’ There is only one instance proven of drug use during the relevant one
       year period ***. Although perhaps inferences could be drawn from her prior use under a
       lesser burden of proof, the standard here is clear and convincing evidence.” We agree.
       Petitioner failed to prove by clear and convincing evidence respondent has a habitual
       addiction to drugs. Respondent has participated in drug treatment programs and continues
       to attend AA and NA meetings. Although respondent relapsed in June 2011, at the time of
       the fitness hearing, she had been clean for seven months. This evidence militates against a
       finding respondent is unable or unwilling to abstain from drug use. Thus, the court’s
       determination respondent is not unfit under this ground was not against the manifest weight
       of the evidence.
¶ 51       Because the trial court’s findings on all grounds were not against the manifest weight of
       the evidence, we affirm.

¶ 52                                      III. EPILOGUE
¶ 53       We note that temporary custodians should foster and encourage close and continuing
       relationships between the child and parent with the goal of returning the child to the parent’s
       home. Cf. In re H.C., 305 Ill. App. 3d 869, 877, 713 N.E.2d 784, 790 (1999) (noting the
       “primary goal of the Juvenile Court Act of 1987 [citation] is to strengthen family ties
       whenever possible and to reunify the original family”). Likewise, any hostility or negativity
       toward the minor’s mother should never be seen or heard by the minor. In this case,
       emergency temporary custody of H.B. was awarded to Karen on August 5, 2004, and
       petitioner was named an emergency joint temporary custodian on September 21, 2005. The
       record is clear petitioner did nothing to encourage H.B. to have a relationship with
       respondent. From at least the age of eight years, petitioner reports she left the decision
       whether to return respondent’s calls or whether to see respondent at all up to H.B. On several
       occasions, petitioner hung up the phone on respondent. The record is unclear whether H.B.
       was aware of petitioner’s negativity toward respondent. Petitioner never included respondent
       in any activities with H.B., such as holidays, birthday parties, sporting events (with the
       exception of one horseback riding lesson), or school events. In fact, when respondent asked
       to see H.B. on her birthday in September 2009, rather than inviting her along to celebrate
       with H.B. on her birthday, petitioner denied her visitation because they already had plans.
       As the temporary joint custodian of H.B., instead of supporting a continuing relationship
       between H.B. and respondent, petitioner seems to be doing everything she can to discourage
       such a relationship.



                                                -12-
¶ 54                                    IV. CONCLUSION
¶ 55       We remand this case to the trial court to fashion an order that establishes permanency for
       the custodial arrangement which has been enjoyed by the child for the past seven years. Such
       an order, whether pursuant to guardianship or the award of permanent custody, should set
       forth the rights and responsibilities of all parties having standing in this case, including
       visitation, nonvisitational contact, and, if appropriate, support.

¶ 56      Affirmed and remanded with directions.




                                               -13-